19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 1 of 11




                               UNITED STATES BANKRUPTCY COURT
                                  WESTERN DISTRICT OF TEXAS
                                        AUSTIN DIVISION

  In Re:                                              §
                                                      §                 Case No. 19-11649-tmd
  WC 56 EAST AVENUE, LLC,                             §
                                                      §                 Chapter 11
           Debtor.                                    §

           LIMITED OBJECTION TO MOTION FOR AUTHORITY TO USE CASH
                  COLLATERAL ON AN INTERIM AND FINAL BASIS

  TO THE HONORABLE TONY M. DAVIS, UNITED STATES BANKRUPTCY JUDGE:

           56 East Avenue, L.P. (“Lender”) submits this Limited Objection (the “Objection”) to

  Debtor’s Motion for Authority to Use Cash Collateral on an Interim and Final Basis [Dkt. No. 2]

  (the “Cash Collateral Motion”), which was filed in the above-styled and numbered Chapter 11

  bankruptcy case (the “Bankruptcy Case”) on December 2, 2019, and would show the Court as

  follows:

                                                I.        SUMMARY

           1.      Lender holds a fully perfected lien and is the beneficiary under a deed of trust

  against certain real property and related property interests of the Debtor, including but not

  limited to all cash subject to the Cash Collateral Motion. Lender objects to the Cash Collateral

  Motion and does not consent to the use of cash collateral absent the inclusion of provisions that

  adequately protect Lender’s interests. Such provisions include the following:

          Adequate protection payments must be made in light of the fact that the Debtor has been

           in default since at least September 4, 2019,1 and the Note was duly and properly



  1 Debtor acquired Additional Property in violation of covenants contained in the Loan Documents in March of
  2019, apparently by act of state statute. The September 4, 2019 date is indicated here because on that date Debtor
  monetized its interested in the Additional Property through a Rule 11 Agreement with the City of Austin in a
  condemnation proceeding relating to the Additional Property. In the State Court proceedings referred to below
  involving Second Beneficiary and Lender, Debtor argued that it did not own the Additional Property
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 2 of 11




          accelerated pre-petition;

         Adequate protection payments must be made inasmuch as even if the Note were not

          accelerated pre-petition, Debtor has failed to make interest payments in the months of

          November and December as called for under the Note;2

         Adequate protection payments must be made in light of the fact that even if Debtor had

          not previously defaulted on the Note, the Note by its own terms would mature on January

          1, 2020, which is less than a month after the Petition Date;

         Replacement liens must be provided; and

         Other standard language should be included concerning tax escrow, insurance,

          maintenance of a separate cash collateral account, and other provisions.

                                          II.      BACKGROUND FACTS

          2.       On December 12, 2017, Debtor executed that certain Deed of Trust, Security

  Agreement, and Financing Statement (the “Deed of Trust”), and recorded as Document No.

  2017196451 of the Official Public Records of Travis County, Texas, which covers and effects,

  among other property, that certain real property and related property interests (“Property”)

  described in Exhibit A hereto.

          3.       The Deed of Trust conveyed the Property to a trustee in favor of U.S. Real Estate

  Credit Holdings III-A, LP, an Irish limited partnership (the “Original Beneficiary”). A substitute

  trustee under the Deed of Trust was subsequently appointed.

          4.       The Deed of Trust secures, among other indebtedness and obligations described

  therein, the payment of a Promissory Note (“Note”) dated December 12, 2017 in the stated

  principal sum of $15,000,000.00, executed by the Debtor and payable to the order of the Original


  2 The November payment under the Note, for instance, would have been $152,655.46. This amount includes
  $120,286.46 in accrued interest, $23,954.08 escrow - tax, $1,145.61 escrow - insurance, and $7,269.31 late charge.

                                                           2
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 3 of 11




  Beneficiary.

         5.      To further secure the Note, Debtor also executed and delivered to Original

  Beneficiary an Assignment of Leases and Rents (World Class - 56 East Avenue) (the

  “Assignment of Leases”).       The Assignment of Leases was recorded as Document No.

  2017196452 of the Official Public Records of Travis County, Texas. The liens, security interests

  and assignment of the Deed of Trust, the Assignment of Leases and of all other documents and

  instruments now or hereafter governing, evidencing, guaranteeing, or securing or otherwise

  relating to payment of all or any part of the indebtedness evidenced by the Note (collectively, the

  “Loan Documents”) are hereinafter collectively called the “Liens”. By this reference, the Deed

  of Trust and the Assignment of Leases are hereby incorporated herein for all purposes.

         6.      Original Beneficiary transferred and assigned the Note, the Deed of Trust, the

  Assignment of Leases, the other Loan Documents and the Liens to U.S. Real Estate Credit

  Holdings III, LP, an Irish limited partnership (the “Second Beneficiary”) pursuant to (i) that

  certain Assignment of Deed of Trust, Security Agreement, and Financing Statement dated

  February 22, 2018, recorded as Document No. 2018027847 of the Official Public Records of

  Travis County, Texas, (ii) that certain Assignment of Assignment of Leases and Rents dated

  February 22, 2018, recorded as Document No. 2018027846 of the Official Public Records of

  Travis County, Texas, and (iii) that certain UCC-3 Financing Statement, recorded as Document

  No. 2018028676 of the Official Public Records of Travis County, Texas.

         7.      On October 9, 2019, Second Beneficiary notified the Debtor that Second

  Beneficiary had learned through communications received from the City of Austin that Debtor

  had become the owner of a piece of real property (the “Additional Property”) in violation of

  certain covenants contained in the Loan Documents (the “Non-Monetary Default”) and that



                                                  3
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 4 of 11




  Debtor was in involved in a condemnation proceeding regarding the Additional Property and

  through which Debtor had received payment from the City of Austin relating to transfer of

  certain rights to the Additional Property.     Pursuant to the Loan Documents, the Debtor

  covenanted, represented, and warranted that it did not and would not own any property other

  than the Property. Based upon Debtor’s default thereunder, the Second Beneficiary accelerated

  the Note (the “Acceleration”) and took proper and appropriate steps to foreclose on the Property.

         8.      On October 24, 2019, Debtor filed its Application for Temporary Restraining

  Order and Injunction in the 250th Judicial District of Travis County, Texas (the “State Court”),

  Cause No. D-1-GN-10-007411. A temporary restraining order was entered on or about October

  29, 2019.

         9.      Second Beneficiary transferred and assigned the Note, the Deed of Trust, the

  Assignment of Leases, the other Loan Documents and the Liens to 56 East Avenue, LP

  (“Lender”) pursuant to (i) that certain Assignment of Mortgage/Deed of Trust and Assignment of

  Leases and Rents dated October 30, 2019, recorded as 2019170522 of the Official Public

  Records of Travis County, Texas, and (ii) that certain UCC-3 Financing Statement, recorded as

  Document No. 2019170870 of the Official Public Records of Travis County, Texas.

         10.     On November 12, 2019, an evidentiary hearing was held in the State Court on

  Debtor’s request for a temporary injunction. The State Court denied the request and Lender re-

  noticed and posted the Property for foreclosure on December 3, 2019.

         11.     On November 19, 2019, Debtor sought a second temporary restraining order,

  arguing that Lender had not timely noticed the foreclosure for December 3, 2019 and again

  requested that the State Court restrain Lender from foreclosure, all despite the fact that Debtor

  had not paid the November interest payment then past due. After a hearing on November 22,



                                                  4
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 5 of 11




  2019, the State Court denied Debtor’s request for a second temporary restraining order.

          12.    On December 2, 2019 (the “Petition Date”), the proverbial eve of foreclosure,

  Debtor filed its Chapter 11 petition initiating this Bankruptcy Case.

          13.    Debtor has argued in the State Court that the Non-Monetary Default was not a

  default and that therefore the Acceleration was improper. Accepting arguendo the Debtor’s

  position, under the terms of the Note Debtor would be responsible for making interest

  payments to Lender for the months of November, 2019 and December, 2019, which it did not

  do.

          14.    The Note, by its own terms and absent the Acceleration, matures on January 1,

  2020.

                         III.   OBJECTION AND AUTHORITIES IN SUPPORT

          15.    Down to its basics, this Bankruptcy Case is nothing more than a simple, single

  asset real estate case filed to stay Lender from exercising its rights when two prior attempts to

  accomplish the same thing failed in the State Court. Nevertheless, Debtor now seeks to put

  Lender’s collateral position at greater risk through this proceeding and create potential

  diminution in value based upon an incomplete budget.

          16.    Section 363(c)2) of the Bankruptcy Code provides that a debtor in bankruptcy

  may not use cash collateral unless each creditor holding an interest in the collateral consents, or

  unless the court, after notice and hearing, authorizes the debtor’s use of the cash collateral. 11

  U.S.C. §363(c)(2). “Cash collateral is a precious commodity . . . and the Bankruptcy Code

  mandates that authorization of the use of such a commodity can be granted only when the

  creditor’s interest in those funds can be adequately protected in some manner.” In re Goode, 235

  B.R. 584, 590 (Bankr. E.D. Tex. 1999).



                                                  5
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 6 of 11




         17.     Thus, the requirement of adequate protection under 11 U.S.C. §363(e) is

  mandatory, and “[i]f adequate protection cannot be offered, such use . . . of the collateral must be

  prohibited.”   See 3 COLLIER     ON   BANKRUPTCY ¶ 363.05[2] (Alan N. Resnick & Henry J.

  Sommers eds., 16th ed.). Section 361 of the Bankruptcy Code offers several examples of

  adequate protection, including “periodic cash payments,” and “additional or replacement lien,”

  or such other relief “as will result in the realization by such entity of the indubitable equivalent

  of such entity’s interest in such property.” 11 U.S.C. §361. Section 361(3), however, “expressly

  provides that the grant of an administrative priority is not an acceptable means of providing

  adequate protection.” See 3 COLLIER      ON   BANKRUPTCY ¶ 361.01 (Alan N. Resnick & Henry J.

  Sommers eds., 16th ed.). “The circumstances of the case will dictate the necessary relief to be

  given.” Id. If the secured creditor does not consent to the use of cash collateral, then the debtor

  bears the burden of establishing, prior to the use of any cash collateral, that the secured creditor’s

  interest is adequately protected.     See 11 U.S.C. §§ 363(e), (p); see also 3 COLLIER             ON

  BANKRUPTCY ¶ 363.05[5] (Alan N. Resnick & Henry J. Sommers eds., 16th ed.)

         18.     Where, as here, a debtor seeks to use cash collateral, it must provide one of three

  types of adequate protection: (1) periodic payments; (2) replacement liens covering the declined

  in the collateral’s value; or (3) by some other means that provides the indubitable equivalent of

  the creditor’s interest in the affected property. 11 U.S.C. §361.

         19.     Here, the proposed Budget is woefully inadequate. The Budget fails to provide

  line item amounts for known and required expenses of the Bankruptcy Case. The Budget omits,

  among other expenses, debt service (including post-petition interest at the default rate) and

  attorney’s fees.   Moreover, the Budget provides for the Debtor to operate with less than

  $53,000.00 in positive cash flow, and the proposed interim order accompanying the Motion



                                                    6
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 7 of 11




  contemplates a carte blanche variance in favor of Debtor, subject only to Debtor’s “business

  judgment” and “consistent with past practices.”

         20.     In addition, the Budget described its income as “Gross Potential Rent” and

  “Estimated CAM, Tax and Insurance Charges,” which based on its Motion, comes from one

  single tenant and $5,590.00 in “Parking Revenue.” The Budget also is purported to be for one

  month and is not broken down in weekly increments. Without standard details such as those, it

  is difficult to evaluate the reasonableness and necessity of the expenses set forth in the Budget

  and will be impossible to monitor whether any granted interim use of cash collateral for a period

  which is less than one month complies with the parameters set forth in the Budget. As such, the

  Budget is inadequate and needs to be reformed to reflect weekly increments and detail the exact

  dates that are represented therein.

         21.     Importantly, with regard to the financial substance of the Budget, when viewed

  against the backdrop of the fact that Debtor’s annual cash flow is insufficient by almost half to

  cover interest due to the Lender, allegations in the Cash Collateral Motion and the Budget

  indicating that Lender can be adequately protected as proposed do not contain much credibility.

  In fact, if monthly debt service to Lender at even the non-default rate of approximately

  $152,655.46 were to be included in the Budget, the Budget would reflect negative net income

  right out of the gate in this Bankruptcy Case.

         22.     Given the bleak financial status of Debtor and the fact that Debtor is already in

  default, Lender does not consent to the use of cash collateral as presently proposed by Debtor.

  Debtor has failed to satisfy its burden of establishing that Lender’s interests are adequately

  protected and Debtor should therefore not be permitted to use $86,571.41 of Lender’s cash over

  a period in which Debtor appears to have no realistic strategy to resolve this Bankruptcy Case or



                                                    7
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 8 of 11




  locate a buyer. Given that the Note itself matures on January 1, 2020, it is unlikely that Debtor

  can achieve over the next few weeks what it has failed to accomplish in the months leading up to

  the Petition Date.

         A.      Adequate Protection Payments

         23.     Due to Debtor’s prepetition default, Lender is entitled to post-petition default

  interest. The Debtor asserts that Lender is over-secured (see Cash Collateral Motion at ¶5), and

  Lender is accordingly entitled to receive default interest payments during the post-petition

  period. See, e.g. In re Yazoo Pipeline Co., L.P., Case No. 08-38121, 2009 WL 2857863, *3

  (default rate presumptively applies); In re Terry Ltd. Partnership, 27 F.3d 241, 244 (7th Cir.

  1994) (over-secured creditor is entitled to post-petition default interest). Post-Petition interest

  accrues at approximately $120,000.00 per month.

         B.      Replacement Liens

         24.     Any cash collateral order must include replacement liens, as routinely included in

  cash collateral orders entered particularly in single asset real estate cases. Lender objects to the

  numerous restrictions suggested by Debtor with respect to such liens under the circumstances.

         25.     Notably, replacement liens do not per se constitute adequate protection. Because

  Lender already has security interests in all assets and revenues, any replacement liens are likely

  nothing more than liens to which Lender is already entitled. See, e.g. In re Las Torres Dev.,

  L.L.C., 413 B.R. 687, 695 (Bankr. S.D. Tex. 2009) (denying debtor’s use of cash collateral for

  lack of adequate protection on grounds that debtor could not grant replacement liens where

  lender already had a lien on the collateral). In fact, replacement liens on the already encumbered

  Collateral would provide little value or security to Lender. See In re LTAP US, LLP, 2011 WL

  671761, at *3 (Bankr. D. Del., Feb. 18, 2011) (finding that “[p]roviding [a secured creditor] with



                                                   8
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 9 of 11




  a replacement lien on assets against which it already has a lien is illusory [protection]. [The]

  Debtor must provide [the creditor] with additional collateral.”); see also In re Pac. Lifestyle

  Homes, Inc. 2009 WL 688908, at *11-12 (Bankr. W.D. Wash., Mar. 16, 2009) (explaining that a

  potential increase in non-cash collateral value through continued operations, coupled with liens

  on already-encumbered collateral, was insufficient adequate protection for the use of cash

  collateral). This rings especially true here, where Lender already holds a secured interest in

  essentially all of Debtor’s assets. Thus, Debtor’s proposed “adequate protection” proves entirely

  inadequate.

         26.     As such, Lender submits that replacement liens alone cannot suffice to protect

  Lender’s interests and that adequate protection payments are essential to protect Lender’s interest

  under the circumstances.

         C.      Other Provisions

         27.     Lender requests that other standard form provisions commonly used in cash

  collateral orders entered by this and other courts, particularly in single asset real estate cases, be

  included in this instance. Such provisions include, but are not limited to, the following:

                     a. Tax escrow:      Any amounts under the budget for annual taxes should be

                         placed in escrow pursuant to standard language.

                     b. Budget:          The proposed budget provided by the Debtor and attached

                         as an Exhibit to the Cash Collateral Motion is inadequate. It does not,

                         among other things, list the Debtor’s income from its property. Lender

                         requests that the Budget be revised so that it more clearly identifies both

                         the income and the proposed expenses.

                     c. Maintenance of Insurance:       Language should be included requiring



                                                    9
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 10 of
                                        11



                          maintenance and payment of insurance on the property, as required under

                          the Bankruptcy Code and the Loan Documents

                      d. Separate Account:        Any cash collateral should be maintained in a

                          separate debtor-in-possession account and not commingled with other

                          funds.

                      e. Other standard language:           Other standard language should be included

                          confirming that Debtor may not make payment from cash collateral other

                          than as set forth in the Order and the Budget. Use of cash collateral

                          should terminate on a date certain at the end of the interim period.

                                   IV.      RESERVATION OF RIGHTS

            28.   Nothing in this Limited Objection or in any orders entered on the Cash Collateral

  Motion constitutes a waiver of any default or any rights, claims, or defenses to which Lender is

  otherwise entitled under the Bankruptcy Code or applicable law, and should not impact or

  restrict Lender’s existing liens or security interests.

            29.   While the above provisions are appropriate and a necessary part of any interim

  order of the Cash Collateral Motion, Lender submits that they still will not render Lender

  adequately protected under the circumstances of this Bankruptcy Case. As such, Lender reserves

  the right to request dismissal of this Bankruptcy Case, to seek relief from the automatic stay to

  pursue foreclosure and other remedies available to it pursuant to the Loan Documents, and other

  relief.

            WHEREFORE, Lender respectfully requests that this Court deny the Cash Collateral

  Motion or that any order on the Cash Collateral Motion only be entered if the modifications

  requested herein be included.



                                                     10
19-11649-tmd Doc#7 Filed 12/06/19 Entered 12/06/19 12:08:53 Main Document Pg 11 of
                                        11



                                              Respectfully submitted,


                                              GRAVES, DOUGHERTY, HEARON & MOODY, P.C.
                                              401 Congress Avenue, Suite 2700
                                              Austin, TX 78701
                                              Telephone: 512.480.5626
                                              Facsimile: 512.536.9926

                                              By:/s/ Brian T. Cumings
                                                      Christopher H. Trickey
                                                      State Bar No.
                                                      ctrickey@gdhm.com
                                                      Brian T. Cumings
                                                      State Bar No. 24082882
                                                      bcumings@gdhm.com

                                              COUNSEL FOR SECURED CREDITOR
                                              56 EAST AVENUE, L.P.

                                 CERTIFICATE OF SERVICE

          I hereby certify that on this the 6th day of December, 2019, I electronically filed this
  Limited Objection with the Clerk of Court using the CM/ECF system which will send
  notification of such filing to those receiving electronic service and by U.S. First Class Mail to
  those listed below and to those not receiving electronic service as reflected on the attached
  Service List.

  United States Trustee - AU12                        WC 56 East Avenue, LLC
  United States Trustee                               814 Lavaca St.
  903 San Jacinto Blvd., Suite 230                    Austin, TX 78701
  Austin, TX 78701-2450                               Debtor

  Morris Weiss
  Waller Lansden Dortch & Davis, LLP
  100 Congress Ave., Suite 1800
  Austin, TX 78701
  Debtor’s Counsel


                                              By:/s/ Brian T. Cumings
                                                      Brian T. Cumings




                                                 11
